                                                                   JS-6
1    Paul A. Stewart (SBN 153,467)      Stephen M Lobbin
     paul.stewart@knobbe.com            sml@smlavvocati.com
2    Ali S. Razai (SBN 246,922)         Austin J. Richardson
     ali.razai@knobbe.com               ajr@smlavvocati.com
3    Nicole R. Townes (SBN 272,342)     SML AVVOCATI P.C.
     nicole.townes@knobbe.com           888 Prospect Street Suite 200
4    KNOBBE, MARTENS, OLSON & San Diego, CA 92037
     BEAR, LLP                          Tel: 949.636.1391
5    2040 Main Street, Fourteenth Floor
     Irvine, CA 92614                   Attorneys for Defendants
6    Telephone: (949) 760-0404          JL DESIGN, INC. NEVEN
     Facsimile: (949) 760-9502          ZEREMSKI AND JENNA GAYE
7                                       LEE
     Clayton R. Henson (SBN 312,375)
8    clayton.henson@knobbe.com
     KNOBBE, MARTENS, OLSON &
9    BEAR, LLP
     12790 El Camino Real
10   San Diego, CA 92130
     Telephone: (858) 707-4000
11   Facsimile: (858) 707-4001
12   Attorneys for Plaintiff/Counter-Defendant
     HOLLY HUNT ENTERPRISES, INC.
13
14
15                 IN THE UNITED STATES DISTRICT COURT
16               FOR THE CENTRAL DISTRICT OF CALIFORNIA
17                             WESTERN DIVISION
18   HOLLY HUNT ENTERPRISES, INC.,               ) Civil No. CV 18-8218-GW-MRWx
     an Illinois corporation,                    )
19                                               ) FINAL CONSENT JUDGMENT AND
           Plaintiff/Counter-Defendant,          ) PERMANENT INJUNCTION
20                                               )
           v.                                    )
21                                               )
                                                 )
22   JL DESIGN INC. d/b/a OLIVYA                 )
     STONE d/b/a                                 )
23   WWW.OLIVYASTONE.COM, a                      )
     California corporation, NEVEN               )
24   ZEREMSKI, an individual, and JENNA          )
     GAYE LEE, an individual,                    )
25                                               )
         Defendants/Counter-Plaintiff.           )
26                                               )
     AND RELATED COUNTER-CLAIMS
27                                               )

28
1          Plaintiff Holly Hunt Enterprises Inc. (“Holly Hunt”) and Defendants JL
2    Design Inc. d/b/a Olivya Stone d/b/a www.olivyastone.com (“Olivya Stone”),
3    Neven Zeremski, and Jenna Gaye Lee (collectively, “Defendants”) consent and
4    agree to the terms and conditions of this Final Consent Judgment and Permanent
5    Injunction.
6    IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS
7    FOLLOWS:
8          1.      The Court has personal jurisdiction over each of the parties to this
9    action. The Court also has subject matter jurisdiction over this action pursuant to
10   35 U.S.C. §§ 271 and 281, 15 U.S.C. §§ 1116 and 1121 and 28 U.S.C. §§ 1331,
11   1338(a), 1367(a). Venue is proper in this Judicial District pursuant to 28 U.S.C.
12   § 1391(b).
13         2.      Holly Hunt Enterprises, Inc. is a is a corporation organized and
14   existing under the laws of the State of Illinois, having its principal place of
15   business at 801 West Adams Street, Suite 700, Chicago, Illinois 60607. Holly
16   Hunt has pioneered a variety of innovations in luxury home furnishings, and is a
17   leader in the design and production of custom made products, including indoor
18   and outdoor furniture, lighting, rugs, textiles, and leathers.
19         3.      JL Design Inc. d/b/a Olivya Stone d/b/a www.olivyastone.com is a
20   corporation organized and existing under the laws of the State of California,
21   having its principal place of business at 645 N Harper Avenue, Los Angeles,
22   California 90048. Olivya Stone operates the website www.olivyastone.com
23   through which it offers to sell home furnishings.
24         4.      Neven Zeremski is an individual who resides at 645 N Harper
25   Avenue, Los Angeles, California 90048.
26         5.      Jenna Gaye Lee is an individual who resides at 645 N Harper
27   Avenue, Los Angeles, California 90048.
28         6.      On January 31, 2019, Holly Hunt filed a Second Amended
                                              -1-
1    Complaint (“SAC”) alleging claims of patent infringement, trade dress
2    infringement, false designation of origin, false advertising, and unfair competition
3    against the Defendants.
4          7.       Holly Hunt owns each of U.S. Design Patent Nos. D772,472 (“D472
5    patent”), D779,861 (“D861 patent”), D789,130 (“D130 patent”), D789,713
6    (“D713 patent”), and D805,824 (“D824 patent”) (hereinafter collectively referred
7    to as the “Asserted Patents”).
8          8.       Olivya Stone agrees that each of Asserted Patents is valid and
9    enforceable.
10         9.       Olivya Stone agrees that Holly Hunt has trade dress rights in the
11   respective designs of each of its Ring dining table, Split dining table, Peregrine
12   dining table, Capri lounge chair, Flea lounge chair, New Linden lounge chair,
13   Harlow lounge chair, Gazelle coffee table, Laredo coffee table, Ingot coffee table,
14   Spectacles side table, Branche side table, Chloe side table, Highline side table,
15   Portia side table, Little Bittern side table, Wyeth nightstand, One nightstand,
16   Fortis nightstand, Oslo nightstand, Spencer nightstand, Pyrite side table, Plankton
17   side table, Sofie side table, Goblet side table, Bell Pepper side table, Absinthe
18   side table, Eban bench, Harlow bench, Bell Pepper lamp, Ingot lamp, Hadrien
19   chair, Reve chair, Shadow chair, Jett chair, Stilt Coupe chair, Cachalot coffee
20   table, Ru De Seine coffee table, Ru De Seine side table, Ru De Seine console,
21   Lugano coffee table, Maje coffee table, Gunsight dining table, Trice dining table,
22   Etoille dining table, Bronze console, Bronze dining table, Brimstone console,
23   Hastings console, Lusitania console, Wyenth console, Channel Credenza, Oslo
24   credenza, Antidote credenza, Borneo credenza, Lieutenant credenza, Oslo
25   cabinet, Javier credenza, Avila bookcase, Huron bookcase, Lusitania cabinet,
26   Scribe desk, Anvil desk, Convex mirror, Juniper side table, Fish coffee table,
27   Carlyle dining table, Hadrien upholstered bench, Hadrien upholstered sofa, De
28   Stijl credenza, Octagonal coffee table, Falling Water coffee table, Sienna dining
                                             -2-
1    table, Lugano side table, and Rucci screen products, as described in Paragraphs
2    17-87 of the SAC (hereinafter collectively referred to as the “Asserted Trade
3    Dress”).
4          10.    Olivya Stone agrees that each of the Asserted Trade Dress is valid
5    and enforceable.
6          11.    Olivya Stone has sold or offered for sale the Eli Table Lamp depicted
7    in Exhibit A, which is substantially similar to the claim of Holly Hunt’s U.S.
8    Design Patent No. D772,472, the Calum Side Table depicted in Exhibit B, which
9    is substantially similar to the claim of Holly Hunt’s U.S. Design Patent No.
10   D779,861, the Hisano Lounge Chair depicted in Exhibit C, which is substantially
11   similar to the claim of Holly Hunt’s U.S. Design Patent No. D789,130, the Caden
12   Side Table depicted in Exhibit D, which is substantially similar to the claim of
13   Holly Hunt’s U.S. Design Patent No. D789,713, and the Henna Lounge Chair
14   depicted in Exhibit E, which is substantially similar to the claim of Holly Hunt’s
15   U.S. Design Patent No. D805,824.
16         12.    Olivya Stone agrees that its sale and offer for sale of the Eli Table
17   Lamp infringes Holly Hunt’s U.S. Design Patent No. D772,472, the Calum Side
18   Table infringes Holly Hunt’s U.S. Design Patent No. D779,861, the Hisano
19   Lounge Chair infringes Holly Hunt’s U.S. Design Patent No. D789,130, the
20   Caden Side Table infringes Holly Hunt’s U.S. Design Patent No. D789,713, and
21   the Henna Lounge Chair infringes Holly Hunt’s U.S. Design Patent No.
22   D805,824.
23         13.    Olivya Stone has marketed, promoted, sold, and offered for sale the
24   Aspa Dining Table, Altair Dining Table, Hyura Lounge Chair, Henna Lounge
25   Chair, Hisa Lounge Chair, Hisano Lounge Chair, Britta Coffee Table, Balbina
26   Coffee Table, Calli Side Table, Calum Side Table, Como Side Table, Cali Side
27   Tables, Calandra Side Table, Cloe Side Table, Cupo Nightstand, Cervis
28   Nightstand, Clement Nightstand, Ciotti Nightstand, Cleet Nightstand, Catori Side
                                            -3-
1    Tables, Cadby Side Table, Canan Side Table, Como Side Tables, Caden Side
2    Table, Cain Side Table, Eban Bench, Hisa Bench, Eli Table Lamp, Kaela Table
3    Lamp, Koster Arm Chair, Koster Chair, Kalabri Chair, Terra Dining Chair, Terra
4    Bar Stool, Himasa Lounge Chair, Haeda Lounge Chair, Bessimo Coffee Table,
5    Brodric Coffee Table, Calida Side Table, Donu Console, Balen Coffee Table,
6    Blasé Coffee Table, Abbast Dining Table, Alpa Dining Table, Anka Dining
7    Table, Atessa Dining Table, Dante Console, Boden Coffee Table, Daphane
8    Console, Dennis Console, Daryn Console, Demi Console, Dune Credenza, Drogo
9    Credenza, Duro Credenza, Dollie Credenza, Dirce Credenza, Dones Credenza,
10   Dasu Credenza, Donna Bookcase, Dagon Bookcase, Danele Wine Cabinet, Dovi
11   Desk, Dordie Desk, Kiba Mirror, Cacia Side Table, Benin Coffee Table, Ara
12   Dining Table, Efrem Bench, Hoshi Lounge Chair, Hoshi Sofa, Dalia Credenza,
13   Bellona Coffee Table, Bianka Coffee Table, Atra Dining Table, Caprice Side
14   Table, and Dalis Screen as depicted in Exhibit F (collectively, “Accused Trade
15   Dress Products”).
16         14.   Olivya Stone agrees that its advertising, marketing, promotion, offer
17   for sale, and/or sale of the Accused Trade Dress Products infringes the Asserted
18   Trade Dress, as described in Paragraphs 130-200 of the SAC.
19         15.   Each of the Defendants, and its parents, subsidiaries, affiliates,
20   officers, agents, servants, employees, attorneys, and those persons in active
21   concert or participation with it are permanently restrained and enjoined from:
22                   a. manufacturing, using, selling, offering to sell, or importing
23                       into the United States any products bearing the design of the
24                       Eli Table Lamp during the remaining term of the D472 patent;
25                   b. manufacturing, using, selling, offering to sell, or importing
26                       into the United States any products bearing the design of the
27                       Calum Side Table during the remaining term of the D861
28                       patent;
                                            -4-
1                     c. manufacturing, using, selling, offering to sell, or importing
2                        into the United States any products bearing the design of the
3                        Hisano Lounge Chair during the remaining term of the D130
4                        patent;
5                     d. manufacturing, using, selling, offering to sell, or importing
6                        into the United States any products bearing the design of the
7                        Caden Side Table during the remaining term of the D713
8                        patent;
9                     e. manufacturing, using, selling, offering to sell, or importing
10                       into the United States any products bearing the design of the
11                       Henna Lounge Chair during the remaining term of the D824
12                       patent;
13                    f. manufacturing, distributing, shipping, importing, displaying,
14                       advertising, marketing, promoting, transferring, selling, or
15                       offering to sell any products bearing the design of any of the
16                       Accused Trade Dress Products;
17                    g. using or displaying any images of Holly Hunt’s, Knoll’s,
18                       Caste’s, Joseph Jeup’s, or their affiliate’s products;
19                    h. passing off any products as those of Holly Hunt, Knoll, Caste,
20                       Joseph Jeup, or any of their affiliates; and
21                    i. otherwise unfairly competing with Holly Hunt or its affiliates.
22         16.     This Court shall retain jurisdiction of this matter for the purpose of
23   enforcing the terms and provisions of this Final Consent Judgment and Permanent
24   Injunction.
25         17.     Defendants agree to submit to the personal jurisdiction of this Court
26   in connection with this matter for the purpose of enforcing the terms and
27   provisions of this Final Consent Judgment and Permanent Injunction.
28         18.     This is a final judgment. Any remaining claims set forth in the SAC
                                             -5-
1    filed by Holly Hunt against Olivya Stone, to the extent not otherwise addressed
2    by this Final Consent Judgment and Permanent Injunction, are hereby dismissed.
3          19.   Pursuant to the terms of the parties’ Settlement Agreement, all of the
4    parties’ other claims, counterclaims, and defenses are dismissed with prejudice.
5          20.   The Court shall exercise continuing jurisdiction to enforce the terms
6    of this Consent Judgment and the parties’ Settlement Agreement.
7
8                                  KNOBBE, MARTENS, OLSON & BEAR, LLP
9    Dated: February 19, 2020      By:
                                         Paul A. Stewart
10                                       Ali S. Razai
                                         Nicole R. Townes
11                                       Clayton R. Henson
12                                 Attorneys for Plaintiff/Counter-Defendant
                                   Holly Hunt Enterprises, Inc.
13
     Dated: February 19, 2020      By:
14                                          Stephen M Lobbin
15                                          Austin J. Richardson

16                                   Attorneys for Defendants
                                     JL Design, Inc. Neven Zeremski and Jenna
17                                   Gaye Lee

18
19   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
20
21
22   Dated: February 18, 2020      By:
                                         HON. GEORGE H. WU, U.S. District Judge
23
24
25
26
27
28
                                            -6-
